Citation Nr: 1225766	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  06-00 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for chronic fibromyalgia syndrome.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991 and from February 1994 to September 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, on behalf of the New York, New York RO, which granted service connection for chronic fibromyalgia syndrome and assigned a 20 percent disability rating effective September 21, 1996 (the day following the Veteran's separation from active duty).  The Veteran disagreed with the disability rating assigned.  The case is now under the jurisdiction of the RO in St. Petersburg, Florida.  

In August 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.

In April 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

During the course of the appeal, the RO and the VA Appeals Management Center (AMC) separately increased the rating for the Veteran's service-connected chronic fibromyalgia syndrome during certain periods.  The disability is now rated as 40 percent disabling since the day following the Veteran's separation from active duty.  However, as those awards do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  While 40 percent is the highest disability rating available for rating fibromyalgia under Diagnostic Code 5025, as explained in more detail below, the Veteran could receive a higher rating by rating the disability by analogy to a different disability or by assigning separate ratings based on the symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2011); compare with 38 C.F.R § 4.88b, Diagnostic Code 6354 (2011) (allowing for up to a 100 percent disability rating for chronic fatigue syndrome).

The Board notes that the Veteran was previously represented by a service organization.  He withdrew his power of attorney in June 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2011).  

The record indicates that the Veteran has filed for disability benefits with the Social Security Administration (SSA).  For example, during a September 2007 VA examination the Veteran reported that he had been denied benefits by SSA.  He made similar statements at his personal hearing in August 2010.  Board Hearing Tr. at 7-8.  The documents pertaining to this application have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  The claim therefore, must be remanded to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).

On remand, ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Assigning an appropriate rating for the Veteran's service-connected chronic fibromyalgia syndrome is complicated by the fact that the disability is not clearly defined.  For example, a September 2007 VA fibromyalgia examination report shows a diagnosis of chronic fatigue syndrome rather than fibromyalgia.  Other examination reports show diagnoses of fibromyalgia.  

The Veteran was afforded general medical and chronic fatigue syndrome VA examinations by the same examiner on the same day in February 2010.  In the chronic fatigue syndrome report, the examiner indicated that the Veteran did not meet at least 6 of the 10 diagnostic criteria for chronic fatigue syndrome and that the Veteran did not have particular symptoms or examination findings that could not be attributed to one of his diagnosed illnesses.  However, in an addendum to the general medical report, which was issued after the chronic fatigue syndrome report, the examiner noted that that strictly looking at subjective criteria the Veteran met 6 of the 10 criteria for a diagnosis of chronic fatigue syndrome.  According to the examiner, chronic fatigue syndrome and fibromyalgia have overlapping symptoms and it can be difficult to ascertain a correct diagnosis.  Ultimately, the examiner felt that looking at the overall picture the Veteran's symptoms fit fibromyalgia better than chronic fatigue syndrome.  

The medical evidence suggests that the Veteran's service-connected symptomatology could be addressed using the rating criteria for chronic fatigue syndrome.  In addition, an October 2008 supplemental statement of the case noted that the Veteran's chronic fibromyalgia syndrome was, at that time, diagnosed as chronic fatigue syndrome.  Later adjudications refer to the disability as fibromyalgia.  Given the above, it appears that the Veteran's symptoms currently rated as chronic fibromyalgia syndrome could be rated analogous to chronic fatigue syndrome under 38 C.F.R. § 4.88b, Diagnostic Code 6354.  On remand, the AOJ should consider whether a higher rating is warranted under this diagnostic code.  

Moreover, the Veteran appears to have a wide range of symptoms attributable to his chronic fibromyalgia syndrome.  The Veteran has been afforded multiple VA examinations.  The most recent examination report, from June 2011, indicates that the Veteran has fibromyalgia with the following symptoms:  trigger points, unexplained fatigue, sleep disturbance, paresthesias, headaches, diarrhea, constipation, alternating diarrhea and constipation, abdominal bloating, depression, anxiety, Raynaud's-like symptoms, urgency, difficulty concentrating, and musculoskeletal symptoms (including pain, stiffness, muscle weakness, achiness, myalgia, arthralgia, decreased exercise tolerance).  In addition, the examiner opined that the Veteran had bilateral hip and joint strain that are best considered as caused by service-connected fibromyalgia, as well as mild peripheral neuropathy of the upper and lower extremities at least as likely as not caused by service-connected fibromyalgia.  

The Veteran is already assigned a separate rating for adjustment disorder with mixed anxiety and depressed mood.  The Veteran may be entitled to a higher rating if his chronic fibromyalgia syndrome were to be rated based on its separate manifestations.  The Board notes that various manifestations of a single disability may be assigned separate disability evaluations; however, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2011).  On remand, the AOJ should consider whether a higher rating could be assigned by rating the Veteran's symptoms separately.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Gainesville, Florida, the VA Outpatient Clinic in Jacksonville, Florida, and any other appropriate VA facility dating from July 2011 to the present.

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  For example, if additional evidence suggests that the Veteran may have deep vein thromboses related to his chronic fibromyalgia syndrome, the AOJ should consider whether another medical opinion addressing that matter should be obtained.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The AOJ should specifically consider (1) if a higher rating is warranted under Diagnostic Code 6354 (chronic fatigue syndrome); and (2) if a higher rating is warranted by rating the symptomatology separately (i.e., separate ratings for neurological manifestations, orthopedic manifestations, etc.).  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


